


Exhibit 10.1

 

AMENDMENT TO SEVERANCE PAY AGREEMENT

 

THIS AMENDMENT TO SEVERANCE PAY AGREEMENT is made and entered into this 18th day
of May, 2009 by and between CyberOptics Corporation, a Minnesota corporation
(the “Company”), and Jeffrey A. Bertelsen (“Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Severance Pay
Agreement dated as of May 19, 2008 (the “Agreement”) which provides, among other
things, for a payment equal to six months total compensation in the event
Executive’s employment is terminated without cause by the Company, or by the
Executive for Good Reason, after a Change of Control (as defined therein);

 

WHEREAS, the Company does not believe such payment would provide adequate
incentive to remain engaged in the event of a pending Change of Control.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.  Amendment. Section 4(ii) of the Agreement is hereby amended to delete,
starting in the third line thereof, the reference to “six (6) times the monthly
total compensation of the Executive” and to replace the same with “twelve (12)
times the monthly total compensation to the Executive.”

 

2.  Continuation. Except for the amendment set forth in paragraph 1 above, the
Agreement shall remain in full force and effect without alteration.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

CYBEROPTICS CORPORATION

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By

/s/ KATHLEEN P. IVERSON

 

/s/ JEFFERY A. BERTELSEN

 

Kathleen P. Iverson, CEO and President

 

Jeffery A. Bertelsen

 

 

 






--------------------------------------------------------------------------------